

115 HR 2770 IH: Health Care Options for All Act
U.S. House of Representatives
2017-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2770IN THE HOUSE OF REPRESENTATIVESJune 2, 2017Mr. Loebsack introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo allow individuals living in areas without qualified health plans offered through an Exchange to
			 have similar access to health insurance coverage as Members of Congress
			 and congressional staff.
	
 1.Short titleThis Act may be cited as the Health Care Options for All Act. 2.Access to coverage for individuals in areas without any available Exchange plansPart 2 of subtitle D of title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18031 et seq.) is amended by adding at the end the following:
			
				1314.Access to coverage for individuals in areas without any available Exchange plans
					(a)In general
 (1)Coverage through DC SHOP ExchangeNot later than 3 months after the date of enactment of this section, the Secretary, in consultation with the Secretary of the Treasury and the Director of the Office of Personnel Management, shall establish a mechanism to ensure that, for any plan year beginning on or after the date described in subsection (c), any individual described in paragraph (2) may enroll in health insurance coverage in the small group market through the Exchange operating in the District of Columbia, including the health insurance coverage that is available to Members of Congress and congressional staff (as defined in section 1312(d)(3)(D)).
 (2)Individual describedAn individual described in this paragraph is any individual who— (A)is eligible to purchase health insurance coverage through the Exchange operating in the State of residence of the individual; and
 (B)resides in a rating area or county in which the Secretary certifies that no qualified health plan is offered through an Exchange established under this title.
 (b)Premium assistance tax credits and cost-SharingAny individual described in subsection (a)(2) who enrolls in health insurance coverage through the Exchange operating in the District of Columbia pursuant to subsection (a)(1) shall be eligible for any premium tax credit under section 36B of the Internal Revenue Code of 1986, or reduced cost-sharing under section 1402, that the individual would otherwise be eligible for if enrolling in health insurance coverage in the individual market through the Exchange operating in the State of the individual.
 (c)Date describedThe date described in this subsection is the date on which the Secretary establishes the mechanism under subsection (a)(1)..
		